Case 1:19-cv-01602-LMB-JFA Document 20 Filed 03/10/20 Page 1 of 3 PageID# 68



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division

 ISAAC SUTOR,

                Plaintiff,

         V.                                                    l:19-cv-1602(LMB/JFA)

 AMERIGROUP CORPORATION,

                Defendant.


                                              ORDER


       Before the Court is defendant's Motion to Stay [Dkt. No. 7], in which defendant seeks to

stay the case pending the Supreme Court's decision in a tangentially related case. For the reasons

stated below, this motion will be denied.

       The complaint alleges that defendant violated the Telephone Consumer Protection Act

("TCPA"),47 U.S.C. § 227(b)(l)(A)(iii) by continuing to send a high volume of automated text

messages to plaintiff, a former employee of defendant's parent company, despite plaintiffs

revocation of his consent to receive such messages. On January 10,2020,the Supreme Court

granted certiorari in Am. Ass'n ofPolitical Consultants. Inc. v. FCC.923 F.3d 159(4th Cir.

2019), cert, eranted sub nom. Barr v. Am. Ass'n of Political Consultants. Inc.. No. 19-631,2020

WL 113070(Mem.)(U.S. Jan. 10, 2020), to determine whether the government-debt exception

to the TCPA's automated call provisions, which is not at issue in this action, violates the First

Amendment and if so, whether the proper remedy is to sever the exception from the remainder of

the statute. Defendant argues that this action should be stayed because ifthe Supreme Court finds

that the government-debt exception violates the First Amendment, it could conclude that the

appropriate remedy is to invalidate the entire TCPA automatic telephone dialing systems
Case 1:19-cv-01602-LMB-JFA Document 20 Filed 03/10/20 Page 2 of 3 PageID# 69
Case 1:19-cv-01602-LMB-JFA Document 20 Filed 03/10/20 Page 3 of 3 PageID# 70
